Exhibit 10.4
 


FIRST AMENDMENT AND WAIVER AGREEMENT


 
This FIRST AMENDMENT AND WAIVER AGREEMENT (this “Amendment”) is made as of the
Effective Date set forth below by and among Belvedere SoCal, a bank holding
company organized under the laws of California (“Borrower”), and Pacific Coast
Bankers’ Bank (“Lender”) with respect to the Business Loan Agreement (such
Business Loan Agreement, the “Agreement”) and all notes, deeds of trust,
security agreements, pledge agreements, guaranties, and other documents
(together with the Agreement, collectively referred to herein as the “Loan
Documents”) among Borrower and Lender and dated as of March 18, 2008 among
Borrower and Lender.  (Borrower and Lender each a “Party” and collectively, the
“Parties.”)
 
RECITALS
 
WHEREAS, based on Borrower’s financial reports for the fourth quarter end of
2008, Borrower is out of compliance with its (A) Debt Service Coverage Ratio
obligation (the “DSCR Covenant”) under subparagraph (16) of the “AFFIRMATIVE
COVENANTS” section on page 3 of the Agreement, (B) Bank Capitalization
obligation (the “Capitalization Covenant”) under subparagraph (17) of the
“AFFIRMATIVE COVENANTS” section on page 3 of the Agreement, and (C) Risk Based
Capital obligation (the “RBC Covenant”) under subparagraph (18) of the
“AFFIRMATIVE COVENANTS” section on page 3 of the Agreement.
 
WHEREAS, Borrower has requested and Lender is willing to agree to a temporary
and limited waiver of Borrower’s failure to comply with the (A) DSCR Covenant,
(B) Capitalization Covenant, and (C) RBC Covenant, subject to the terms and
conditions set forth below.
 
WHEREAS, Borrower and Lender wish to amend the Agreement to append a covenant to
the “AFFIRMATIVE COVENANTS” section on page 3 of the Agreement.
 
WHEREAS, Borrower and Lender wish to amend the Agreement to modify a covenant to
the “AFFIRMATIVE COVENANTS” section on page 3 of the Agreement.
 
WHEREAS, Borrower and Lender wish to amend the Promissory Note to modify the
“PAYMENT” section on page 1 of the Promissory Note.
 
WHEREAS, Borrower and Lender wish to amend the Promissory Note to modify the
“VARIABLE INTEREST RATE” section on page 1 of the Promissory Note.
 
WHEREAS, Borrower and Lender wish to amend the Promissory Note to modify the
“PREPAYMENT” section on page 1 of the Promissory Note.
 
NOW THEREFORE, IT IS AGREED THAT:
 
1.  
Definitions.  Unless otherwise indicated, words and terms which are defined in
the Agreement shall have the same meaning where used herein.  All indebtedness
owed by Borrower to Lender and evidenced by the Agreement and the Loan Documents
shall be referred to herein as the “Senior Indebtedness.”

 
 
 
1

--------------------------------------------------------------------------------

 
 
2.  
Amendments to Agreement and Promissory Note.  As of the Effective Date, the
following amendments to the Agreement, the Promissory Note and the other Loan
Documents shall be effective:


 
(a) The following subsection is added after the last subsection in the
“AFFIRMATIVE COVENANTS” section of the Agreement so as to add a new “AFFIRMATIVE
COVENANT” to the Agreement:
 
Total Risk Based Capital Ratio.  Cause the Bank to maintain as of the end of
each Fiscal Quarter a Total Risk Based Capital Ratio, as defined in the Rules
and Regulations of the Federal Financial Institutions Examination Council, for
such Fiscal Quarter of (1) 11.00% or greater by June 30, 2009; and (2)  12.00%
or greater by September 30, 2009 and thereafter.


 
(b) The subsection “Risk Based Capital” in the “AFFIRMATIVE COVENANTS” section
of the Agreement is hereby amended and restated to read as follows:
 
Risk Based Capital.  Cause the Bank to maintain as of the end of each Fiscal
Quarter, Risk Based Capital for such Fiscal Quarter of not less than (1) from
March 31, 2009, through September 30, 2009, $35,000,000.00; and (2) from
December 31, 2009 and thereafter, $38,000,000.00.


 
(c) The section “PAYMENT” in the Promissory Note is hereby amended and restated
to read as follows:
 
PAYMENT.  Borrower will make payments under this Note on the 18th day of March,
June, September, and December of each year (each, a “Payment Date”), commencing
on June 18, 2008, and continuing through and including March 18, 2016 (the
“Maturity Date”), as follows:  (A) on each of the first four (4) Payment Dates,
Borrower shall pay all accrued but unpaid interest to such Payment Date; and (B)
on each of the next twenty-eight (28) Payment Dates (including the Maturity
Date), Borrower shall pay (subject to any payment changes resulting from changes
in the LIBOR Rate) substantially equal (assuming no change through the Maturity
Date of the LIBOR Rate) installments of principal and interest in an amount
sufficient to fully repay the principal of this Note together with all interest
thereon by the Maturity Date, on which date all unpaid principal of this Note,
all accrued but unpaid interest thereon, and all other costs, expenses, fees and
other charges provided for under this Note shall be immediately due and
payable.  On the fourth (4th) Payment Date, Lender shall calculate the amount of
each installment of principal and interest that would be sufficient to fully
repay the principal of this Note together with all interest thereon at the LIBOR
Rate that becomes effective on such Payment Date in substantially equal
installments by the Maturity Date (assuming no change through the Maturity Date
of the LIBOR Rate) and shall advise Borrower thereof, whereupon such amount
shall be the amount of the installment of principal and interest due on the next
Payment Date and on each successive Payment Date to, but not including, the
Maturity Date; provided, however, that on each Payment Date commencing with the
fifth (5th) Payment Date and continuing through the Payment Date immediately
prior to the Maturity Date, Lender may recalculate the amount of each
installment of principal and interest that would be sufficient to fully repay
the principal of this Note together with all interest thereon at the LIBOR Rate
that becomes effective on such Payment Date in substantially equal installments
by the Maturity Date (assuming no change through the Maturity Date of the LIBOR
Rate then in effect) and, if so recalculated, Lender shall advise Borrower
thereof, whereupon such amount shall become the amount of the installment of
principal and interest due on the next Payment Date and on each successive
Payment Date to, but not including, the Maturity Date until the amount of the
installment of principal and interest to be paid is next so recalculated, if at
all, by Lender.  Unless otherwise agreed or required by applicable law, payments
will be applied first to any unpaid collection costs; then to any late charges;
then to any accrued but unpaid interest; and then to principal.  Borrower will
pay Lender at Lender’s address shown above or at such other place as Lender may
from time to time designate in writing.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(d) The section “VARIABLE INTEREST RATE” in the Promissory Note is hereby
amended and restated to read as follows, effective retroactively to March 9,
2009:
 
VARIABLE INTEREST RATE.  Interest shall accrue on the balance of principal
outstanding from time to time under this Note at an annual rate (the “LIBOR
Rate”) that is equal to the Index (defined below) plus 5.100 percentage points,
calculated on the basis of a 360-day year, for actual days elapsed (subject to
the “Interest after Default” section below).  The LIBOR Rate is subject to
change from time to time on each Calculation Date (defined below) based on
changes in an independent index that is the “Three –month” “London interbank
offered rate, or Libor” (rounded upward, if necessary, to the nearest 1/100 of
1%) as published in the “Borrowing Benchmarks” section of the Western Edition of
The Wall Street Journal (the “Index”).  The Index is not necessarily the lowest
rate charged by Lender on its loans.  If the Index becomes unavailable during
the term of this loan, Lender may designate a substitute index after notifying
Borrower.  Lender will tell Borrower the current Index rate upon Borrower’s
request.  On the date of this Note the LIBOR Rate shall be calculated by Lender
and shall remain in effect to, but not including, the next Payment Date.  On
each Payment Date, Lender shall recalculate the LIBOR Rate as of such Payment
Date, and the LIBOR Rate as so recalculated shall become effective on such
Payment Date and shall remain in effect to, but not including, the next Payment
Date.  Borrower understands that Lender may make loans based on other rates as
well.  NOTICE:  Under no circumstances will the interest rate on this Note be
more than the maximum rate allowed by applicable law.  Whenever increases occur
in the LIBOR Rate, Lender, at its option, may do one or more of the
following:  (A) increase Borrower’s payments to ensure the Loan will be paid in
full by the Maturity Date as set forth above, (B) increase Borrower’s payments
to cover accruing interest, (C) increase the number of Borrower’s payments, and
(D) continue Borrower’s payments at the same amount and increase Borrower’s
final payment.


 
(e) The section “PREPAYMENT” in the Promissory Note is hereby amended and
restated to read as follows:
 
PREPAYMENT.  Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the Loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law.  Borrower may not prepay all or any portion of the
principal of this Note prior to the fourth (4th) Payment Date.  Borrower
expressly waives any right under California Civil Code section 2954.10 or
otherwise to prepay all or any portion of the principal of this Note except as
is expressly set forth herein.  Except for the foregoing, Borrower may pay
without penalty or premium all or a portion of the amount owed earlier than it
is due.  Early payments will not, unless agreed to by Lender in writing, relieve
Borrower of Borrower’s obligation to continue to make payments as set forth
above.  Rather, early payments will reduce the principal balance due and may
result in Borrower’s making fewer payments.  Borrower agrees not to send Lender
payments marked “paid in full”, “without recourse”, or similar language.  If
Borrower sends such a payment, Lender may accept it without losing any of
Lender’s rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender.  All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes “payment in full” of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to Lender at Lender’s address shown above or
at such other place as Lender may from time to time designate in writing.
 
 
(f) The following subsection is added after the last subsection in the
“AFFIRMATIVE COVENANTS” section of the Agreement so as to add a new “AFFIRMATIVE
COVENANT” to the Agreement immediately after the covenant added pursuant to
Section 2(a) above:
 
Special Covenants. Notwithstanding anything to the contrary in the Agreement,
the Note or the Loan Documents, Borrower agrees and covenants to perform, pay
and cause the following to occur on or before the dates indicated:
 
(i) Borrower shall cause its wholly owned Delaware trust, Belvedere Socal
Statutory Trust I (“Statutory Trust I”),  to defer all distributions and
payments with respect to the Trust Preferred Security  that was issued by
Statutory Trust I on January 31, 2008 (the “TRUPS”),subject however to any clear
and unambiguous restriction prohibiting such deferral under applicable law or
contained in the terms of any contract by which Statutory Trust I is bound in
form existing on the Effective Date of the First Amendment and Waiver
Agreement.  The foregoing restriction on distributions shall automatically
terminate, and Borrower may resume otherwise deferred distributions and payments
with respect to the TRUPS at such time as (A) the principal of the  Senior
Indebtedness has been paid down to less than $5,500,000.00, and (B) Borrower
requests confirmation from Lender and Lender confirms in writing that no Event
of Default exists and is continuing under the Agreement, or any of the Loan
Documents;
 
(ii) Borrower shall provide evidence that (A) Belvedere Capital Fund II L.P.
(the “Fund”) has made an additional unsecured loan (the “New Fund Loan”) in an
amount of no less than $6,500,000.00 to the Borrower by no later than March 31,
2009, and (B) the Fund has provided a fully executed Subordination Agreement
(“Subordination Agreement”) on Lender’s standard form, evidencing the
subordination and postponement of such New Fund Loan and any other loan from
Fund to Borrower to the Senior Indebtedness, and (C) Borrower has invested at
least  $5,000,000.00 of the proceeds from the New Fund Loan into the Borrower’s
subsidiary bank as a capital injection by no later than March 31, 2009.  For the
avoidance of doubt, the Subordination Agreement shall expressly provide that
Fund will postpone its right to payment of and Borrower will defer all principal
and interest payments of such New Fund Loan until the Senior Indebtedness has
been paid in full;
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(iii) Borrower shall defer, and the Subordination Agreement shall provide that
Fund has postponed its right to payment of all principal and interest payments
for the following debt issued by Borrower to the Fund until the Senior
Indebtedness is paid in full: (A) “Senior Note” subordinate to Lender’s Note in
the amount of $500,000.00 issued on December 31, 2008, (B) “Senior Note”
subordinate to Lender’s Note in the amount of $2,000,000.00 issued on January
30, 2009, and (C) “Senior Note” subordinate to Lender’s Note in the amount of
$500,000.00 issued in February 2009;
 
(iv) Borrower shall not redeem any shares of common stock or preferred A stock
to the extent such stock has resulted from the exercise of conversion rights
contained in the New Fund Loan referred to in clause (ii) above, or any of the
three “Senior Notes” referred to in clause (iii) above
 
(v) Borrower shall not redeem any Series A Preferred Stock of Borrower, and
shall defer all distributions with respect to all Series A Preferred Stock of
Borrower (currently in the amount of $23,827,000.00 issued and outstanding),
until the Senior Indebtedness is paid in full.  Notwithstanding the foregoing,
Borrower shall be permitted to make distributions of additional Series A
Preferred Stock with respect to issued and outstanding Series A Preferred Stock,
upon Lender’s prior written consent which shall not be unreasonably withheld;
and
 
 (vi) Notwithstanding anything to the contrary in the Agreement and the Loan
Documents, Borrower agrees to pay one of the following  principal payment
reductions of the Senior Indebtedness, as applicable, on or before the dates
specified : (A) if Borrower receives $10,000,000.00 or a greater amount from the
United States Department of the Treasury with respect to Borrower’s application
for participation in the Treasury Capital Purchase Program (the “CPP”), then
within 15 calendar days of receipt of such amount Borrower shall pay a principal
reduction of the Senior Indebtedness equal to $2,500,000.00;  (B) if Borrower
receives any amount less than $10,000,000.00 from the United States Department
of the Treasury with respect to the CPP application, then within 15 calendar
days of receipt of such amount Borrower shall pay a principal reduction of the
Senior Indebtedness equal to $2,000,000.00 and (C) if for any reason whatsoever
no payment is received by Lender pursuant to the forgoing clauses (A) or (B),
then Borrower shall pay a principal reduction of the Senior Indebtedness equal
to $2,000,000.00 by no later than December 31, 2009.
 
 
(g) All references to the Business Loan Agreement, whether referred to as such
or by any other term, in any Loan Document shall mean the Agreement as amended
by this Amendment.  All references in any Loan Document to the Promissory Note,
whether referred to as the “Note,” or by another defined term, shall mean the
Promissory Note as amended by this Amendment.
 
 
3.  
Conditions Precedent to Amendment.  As consideration for, and a necessary
condition precedent to the effectiveness of this Amendment, including without
limitation the Waiver (as defined in Section 4 below), Borrower shall execute,
deliver, pay or perform, as the case may be, the following, all in form and
substance satisfactory to Lender in Lender’s sole discretion:

 
a.     
Corporate Resolution to Borrow/ Grant Collateral.  Borrower shall execute and
deliver to Lender an amended Corporate Resolution to Borrow/ Grant Collateral in
substantially the form attached hereto as Exhibit A;

 
b.     
Amendment Preparation Fee.  Borrower shall pay to Lender a fee in the amount of
$8,000.00 for administration expenses incurred by Lender in connection with the
negotiation and preparation of this Amendment together with $5,000.00 in legal
fees relating to the preparation of this Agreement; and

 
c.     
Execution and Delivery of Amendment. Borrower shall deliver to Lender a duly
executed counterpart of this Amendment.

 
d.     
Execution and Delivery of Subordination Agreement.  Borrower shall deliver to
Lender the Subordination Agreement, in Lender’s standard form duly executed by
Borrower and Fund.

 
 
 
4

--------------------------------------------------------------------------------

 
 
4.  
Waiver; Conditions Subsequent.  Subject to Lender’s confirmation of satisfaction
of each of the covenants set forth in Section 2 (f) above, Lender shall waive
(the “Waiver”) Borrower’s failure to comply with the (A) DSCR Covenant during
the period beginning October 1, 2008 and ending March 31, 2009, and the (B)
Capitalization Covenant, and the (C) RBC Covenant during the period beginning
October 1, 2008 and ending December 31, 2008 (collectively referred to herein as
the “Waiver Period”).  This Amendment does not constitute a waiver of the (A)
DSCR Covenant, the (B) Capitalization Covenant, nor the (C) RBC Covenant for any
time period other than the Waiver Period, nor does it constitute a waiver of any
other provision in the Agreement.  The Parties agree that (i) Lender has not
waived, and will not waive, the applicability of default interest at the rate of
3.00 percentage points in addition to the interest rate otherwise applicable to
the Senior Indebtedness, and (ii) such default interest rate has been in effect
beginning March 9, 2009 and will remain in effect until (A) Borrower
receives  funds from the CPP or Borrower receives not less than $5,000,000.00 in
funds supplemental to the New Fund Loan as set forth in Section 2(f)(ii) above,
(B) Borrower pays the principal payment reduction as set forth in Section
2(f)(vi) above, and (C) all requirements and obligations that are the subject of
the Waiver have been brought into compliance and remedied, at which time the
regular, non-default contract interest rate will apply as long as there exists
no Event of Default under the Agreement, or any of the Loan Documents.  For the
avoidance of doubt, Lender’s Waiver with respect to Borrower’s failure to comply
with the (A) DSCR Covenant, the (B) Capitalization Covenant, and the (C) RBC
Covenant during the Waiver Period is subject to an express condition subsequent,
namely, Lender’s verification of Borrower’s compliance with each of the
covenants contained in the new covenant added to the Agreement as provided in
Section 2 (f) above on or before the dates such covenants are required to be
performed.  Accordingly, the Parties acknowledge and agree that the failure of
any one of such new covenants contained in Section 2 (f) above to be performed
to Lender’s satisfaction not later than the date required, shall at Lender’s
sole and absolute discretion, constitute a failure of a condition subsequent to
the grant of the Waiver, in which case the Waiver shall be abrogated and
nullified ab initio, and Lender shall thereafter have the right to declare an
Event of Default based on Borrower’s failure to comply with the (A) DSCR
Covenant, the (B) Capitalization Covenant, and the (C) RBC Covenant during the
Waiver Period or at any time thereafter.

 
5.  
Future Waiver Rate Increase.  Borrower agrees that any future request for any
covenant waiver shall be subject to an administrative fee in the amount of
$20,000.00, as well as Lender’s out of pocket fees and costs relating thereto.

 
6.  
Continued Validity of Agreement and Loan Documents.  Except as modified by this
Amendment, the Agreement and the Loan Documents (including all amendments of and
modifications to such documents) executed by Borrower or by any other person
with or in favor of Lender, shall continue in full force and effect as
originally executed and are ratified and affirmed by the Parties hereto.

 
7.  
Compliance with Loan Documents.  Borrower represents and warrants to Lender as
follows:  (a) as of the Effective Date of this Amendment, Borrower has complied,
and is in compliance with, all of the terms, covenants and conditions of the
Agreement and the other Loan Documents, other than Borrower’s failure to comply
with the (A) DSCR Covenant, the (B) Capitalization Covenant, and the (C) RBC
Covenant during the Waiver Period;  (b) as of the Effective Date of this
Amendment, there exists no Event of Default under the Agreement or any of the
other Loan Documents or an event which would constitute an Event of Default upon
the lapse of time or giving of notice other than Borrower’s failure to comply
with the (A) DSCR Covenant, the (B) Capitalization Covenant, and the (C) RBC
Covenant during the Waiver Period;  (c) the representations and warranties of
Borrower in the Agreement and the other Loan Documents are true and with the
same effect as of the Effective Date hereof; and (d) Borrower will continue to
be in compliance with all of the terms, covenants and conditions of the
Agreement and the other Loan Documents, and all representation and warranties
will continue to be true, on the Effective Date.

 
 
 
5

--------------------------------------------------------------------------------

 
 
8.  
Authorization.  Each Party represents to the other that the individual executing
this Amendment on its behalf is the duly appointed signatory of such Party to
this Amendment and that such individual is authorized to execute this Amendment
by or on behalf of such Party and to take all action required by the terms of
this Amendment.

 
9.  
When Amendment is Effective.  This Amendment shall be effective on the date
(“Effective Date”) when the conditions set forth in Section 3 above have been
satisfied as determined by Lender.

 
10.  
Captions.  Section headings and numbers have been set forth herein for
convenience only.  Unless the contrary is compelled by the context, everything
contained in each section applies equally to this entire document.

 
11.  
No Novation.  This Amendment is not intended to be, and shall not be construed
to create, a novation or accord and satisfaction of any Loan Document, and,
except as specifically amended hereby, the Agreement and the Promissory Note and
the other Loan Documents shall remain unmodified and in full force and effect.

 
12.  
Time:  Time is of the essence of each and every provision of this Agreement.

 
13.  
Severability.  Each provision of this Amendment shall be severable from every
other provision of this Amendment for the purpose of determining the legal
enforceability of any specific provision.

 
14.  
Entire Agreement.  This Amendment constitutes the entire agreement by and
between Borrower and Lender with respect to the subject matter hereof and
supersedes all prior and contemporaneous negotiations, communications,
discussions and agreements concerning such subject matter.

 
15.  
Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be an original, but all of which shall together constitute
one and the same agreement.

 


 


 
[Balance of page intentionally left blank.]
 


 
 
6

--------------------------------------------------------------------------------

 


 


 
16.  
Execution Date.  The Parties hereto have executed and delivered this Amendment
as of April 14, 2009

 


BELVEDERE SOCAL
 
 
By: /s/ Mary Lynn Lenz

--------------------------------------------------------------------------------

Mary Lynn Lenz, President & CEO
 
 
 
By /s/ James Westfall

--------------------------------------------------------------------------------

James Westfall, CFO
PACIFIC COAST BANKERS’ BANK
 
 
By: /s/ Nino Petroni

--------------------------------------------------------------------------------

Nino Petroni, EVP/ CCO
 
 



 
 
 
 
7

